August 23, 1989



Honorable Steve Fischer                    Opinion NO.      JM-1088
District and County Attorney
Willacy County Courthouse                  Re:   Whether a particular
Raymondville, Texas 78500                  district judge is a member
                                           of a county juvenile board
Mr. Eleazar Garcia, Jr.                    (RQ-1756)
Willacy County Auditor
First Floor, Courthouse
Raymondville, Texas 78580

Dear    Messrs.   Fischer and Garcia:

     You ask about the composition    and compensation                 for
members of the Willacy County Juvenile Board.

        Article    5139MMMM,    V.T.C.S., 1      provides   in   pertinent
part:

               Sec. 1. There is established a juvenile
            board in each of the counties   of Brooks,
            Kenedy, Kleberg, and Willacy.

                                Composition

               Sec. 2. The iuvenile board for        each
            countv consists of the iudaes of the countv
            B&   district   courts havina    iurisdiction
            in that countv.   Each iuvenile board must
            contain not less than three or more than five
            members.  If necessary,   the judges of the
            county and district courts having jurisdic-
            tion in that county may appoint citizen



     1.  Senate Bill 1104, Acts 1989, 71st Leg., effective
September 1, 1989, recodified article 5139MMMM    in a non-
substantive revision and as of the effective date of the act
article 5139MMMM is carried forward as section 152.2511 of
the Human Resources Code.




                                     p.   5692
Honorable Steve Fischer
Mr. Eleazar Garcia, Jr.
Page 2 (JM-1088)




        members to serve on the board without  salary
        to satisfy the requirement prescribed by this
        section. The chairman of each juvenile board
        determines the number of citizen members   to
        be appointed to that juvenile board.

                           Chairman

           Sec. 3. The chairman of each       juvenile
        board is the county court judge       in that
        county.

           .   .   .   .

           Sec. 5. (a)     A judge's service on the
        juvenile board     is an additional  duty of
        office.

            (b) Each county    shall reimburse    the
        members of the board in that county for the
        members,  actual   and   necessary   expenses
        incurred in the performance of their duties.

           (c) The judges on each juvenile board
        shall receive an annual salary set by the
        commissioners court of that county      in an
        amount of not more than $6,000, payable     in
        -ern;loythly   installments out of the general
                  any other available   fund of that
        county. The compensation authorized by this
        subsection is in addition to all other com-
        pensation provided or allowed by law for a
        judge.   (Emphasis added.)

      Article 5139WWMW was enacted in 1983 to be effective on
August 29, 1983. Acts 1983, 68th Leg., ch. 705, at 4389.
On the effective    date of article 5139MWWW in 1983, the
district courts having jurisdiction   in Willacy County were
the 103rd, 107th, 138th and 197th Judicial District   Courts.
However, the same legislature    in a separate bill adding
section 3.152 to article   199a, V.T.C.S., created the 357th
Judicial District composed of Cameron and Willacy   Counties,
effective January 1, 1985. Acts 1983, 68th Leg., ch. 889,
5 4, at 4959. Section    3.152 was repealed  in 1985 and its
provisions codified as section 24.503 of the Government
Code.    Acts 1985, 69th Leg., ch. 480, 5 1, at 1785;
see also Gov't Code s5 24.205, 24.207, 24.240,          24.376




                              p. 5693
Honorable Steve Fischer
Mr. Eleazar Garcia, Jr.
Page 3 (JM-1088)




(providing for the inclusion of Willacy County in the 103rd,
107th, 138th, and 197th judicial districts respectively).

     But for the act creating the 357th Judicial   District,
effective January 1, 1985, the judges of the four district
courts previously having jurisdiction  in the county, along
with the county judge, would have comprised the Juvenile
Board of Willacy  County. With the creation    of the 357th
Judicial District there are five judges of district    courts
having jurisdiction in Willacy County. If all judges of the
district court having jurisdiction in the county along with
the county court judge served, the county juvenile board
would be comprised of six members. While article     5139WMWE
states that the board for each county consists of the judges
of the county and district courts having jurisdiction in the
county, the statute also provides that the board        "must
contain not less than three or more than five members.UV

     Thus, a conflict arose with the addition of the 357th
Judicial District to those having jurisdiction in Willacy
County. That provision was finally acted on by the legisla-
ture on the same day the legislature        adopted article
5139MMMM -- May 27, 1983. We think it is apparent that
there was a failure in the legislative process to conform
the provisions of article 5139MMWM to those of the separate
act creating the additional judicial district, the 357th,
having jurisdiction  in Willacy County. The provision     of
section..2 of article 5139MWMW that the board Vonsists    of
the judges of the county and district courts having   juris-
diction in the county" indicates on its face, we think, that
all such judges should serve on the board. Article 5139MMMM
provides no mechanism for selecting which of "the judges of
the county and district courts having jurisdiction in that
county" should serve on the board if such number of judges
exceeds five. We think that the retention of the provision
in article 5139WWMM that the membership of the board might
be no more than five was an oversight.

     It is a rule of statutory construction that in case of
a conflict between a general provision       and a specific
provision,  the latter controls to the extent of such
conflict since the specific provision     is deemed to more
clearly evidence the legislative interest. See aenerallv 67
Tex. Jur.3d Statutes § 126, and authorities cited there. We
think that the provision of section 2 of article 5139MWMW
that each juvenile board constituted    under that article
"must contain not less than three or more than five members"
is the more general provision, applying as it does to all




                             p. 5694
Honorable Steve Fischer
Mr. Eleazar Garcia, Jr.
Page 4 (JM-1088)




four of the county juvenile boards provided for in that
article. Therefore, it is controlled in this instance of
conflict by the specific provisions,      now found in the
Government   Code,   for five    judicial districts    having
jurisdiction in Willacy County and the other provision     of
section 2 of article 5139WWWW that the '*board . . . consists
of the judges of the county and district       courts having
jurisdiction in that county." Thus, it is our opinion that
the Willacy   County Juvenile   Board now consists    of six
members:   the county judge and the district judges for the
five judicial districts which include the county, the 103rd,
107th, 138th, 197th and 357th judicial districts.    Pursuant
to section 5 of article 5139WWWW each of those six judges on
the Willacy    County Juvenile   Board is entitled    to the
compensation provided for in that section.

                          SUMMARY
           The Juvenile Board of Willacy County con-
        sists of six members:    the district  judges
        for the 103rd, 107th, 138th, 197th and 357th
        judicial districts and the county judge. All
        six members of the board are entitled to the
        compensation provided  for in section   5 of
        article 5139WWWW.




                                     JIM     MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                p. 5695